 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 7

 8   Julian Flores aka Julian Flores Sanchez,              No. 2:21-cv-00006-RSL
 9
                        Plaintiff,                          STIPULATION AND ORDER
10                                                          REGARDING DEADLINE FOR
     v.                                                     PLAINTIFF FLORES TO RESPOND
11                                                          TO WELLS FARGO’S MOTION TO
     Wells Fargo Bank, N.A.,                                DISMISS
12
                        Defendant.
13

14

15           Plaintiff Julian Flores aka Julian Flores Sanchez (“Plaintiff”) and Defendant Wells Fargo

16   Bank, N.A. (“Wells Fargo”) stipulate that the Plaintiff may have until and including June 9, 2021,

17   to file a response to Wells Fargo’s Motion to Dismiss, Dkt No. 22. This is the Plaintiff’s first

18   request to extend the time to respond to this motion. Plaintiff and Wells Fargo stipulate to the

19   requested extension, which the Plaintiff requires to complete a thorough and complete response to

20   the motion. The parties do not ask that any other case deadlines be altered by this stipulation. The

21   parties further stipulate that the filing of the response requires that the hearing on Wells Fargo’s

22   Motion to Dismiss be re-noted to June 18, 2021.

23

24

25

26

27
                                                                     HENRY & DEGRAAFF, PS
          STIPULATION AND ORDER REGARDING
                                                                        119 1ST AVE S. STE 500
          DEADLINE FOR PLAINTIFF FLORES TO RESPOND
                                                                         SEATTLE, WA 98104
          TO WELLS FARGO’S MOTION TO DISMISS - 1
                                                                 206-933-7861 phone 206-933-7863 fax
            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
 1

 2          DATED June 7, 2021

 3
     BARRAZA LAW, PLLC                                      K&L Gates LLP
 4
     By /s/ V. Omar Barraza                                 By /s/ Peter A. Talevich
 5      V. Omar Barraza, WSBA # 43589                               /s/ Raina V. Wagner
                                                              Peter A. Talevich, WSBA # 42644
 6
                                                              Raina V. Wagner, WSBA # 45701
 7
     BARRAZA LAW, PLLC                                      K&L Gates, LLP
 8   10728 16th Avenue SW                                   925 Fourth Avenue, Suite 2900
     Seattle, WA 98146                                      Seattle, WA 98104
 9   (206) 933-7861                                         (206) 623-7580
                                                            peter.talevich@klgates.com
10
                                                            raina.wagner@klgates.com
11
     Attorney for Plaintiff Julian Flores                   Attorneys for Defendant Wells Fargo
12                                                          aka Julian Flores Sanchez, Bank, N.A.
13

14   HENRY & DEGRAAFF PS
     By /s/ Christina L. Henry
15     Christina L. Henry, WSBA # 31273
       HENRY & DEGRAAFF, PS
16
       119 1st Ave S, Ste 500
17     Seattle, WA 98104
       (206) 330-0595
18     chenry@hdm-legal.com
19     Attorney for Plaintiff Julian Flores
20     aka Julian Flores Sanchez

21
            PURSUANT TO STIPULATION, IT IS SO ORDERED. The Clerk of Court is directed
22
     to renote defendant’s motion to dismiss for consideration on June 18, 2021.
23          Dated this 8th day of June, 2021.
24

25                                            Honorable Robert S. Lasnik
                                              United States District Court Judge
26

27
                                                                       HENRY & DEGRAAFF, PS
       STIPULATION AND ORDER REGARDING
                                                                          119 1ST AVE S. STE 500
       DEADLINE FOR PLAINTIFF FLORES TO RESPOND
                                                                           SEATTLE, WA 98104
       TO WELLS FARGO’S MOTION TO DISMISS - 2
                                                                   206-933-7861 phone 206-933-7863 fax
